—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1992, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was disqualified from receiving unemployment insurance benefits by the New Jersey Unemployment Insurance Board of Review on the basis of its determination that claimant had voluntarily left his employment as a laborer without good cause. In that claimant was afforded his due process rights in the New Jersey proceedings, the Unemployment Insurance Appeal Board correctly found that it was bound by this determination. Moreover, there is substantial evidence to support the Board’s determination that claimant failed to comply with the registration requirements for filing a timely claim in New York and is, therefore, ineligible to receive benefits.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.